Citation Nr: 1026922	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

The Veteran's hypertension is not attributable to his period of 
active military service; it was not manifested until many years 
after service.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active military 
service; hypertension may not be presumed to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2009 statement, the Veteran contends that his 
hypertension is a result of combat-related, in-service stressors 
that he experienced while stationed in Vietnam.  Specifically, he 
attributes his claimed disability to a September 1968 incident in 
which the Veteran was in a wreck with an M-113 personnel carrier.  
The accident caused a head injury, requiring the Veteran to have 
14 stitches.  In addition, the Veteran contends that, while in 
Binh Duong, he and his unit took friendly machinegun fire.  Thus, 
the Veteran contends that service connection is warranted for 
hypertension due to stressful experiences in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In general, service connection requires:  
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as hypertension, may 
be presumed to have been incurred or aggravated during service if 
the disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2009).

As noted above, a review of the Veteran's personnel records 
reveals that the Veteran served in Vietnam and earned the Vietnam 
Service Medal, the Vietnam Combat Medal, and the Combat Infantry 
Badge.  

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran's February 1968 entrance examination 
report indicates a blood pressure reading of 124/80 and the 
Veteran's December 1969 separation examination report indicates a 
blood pressure reading of 132/78.  In addition, an August 12 in-
service treatment record (the year of the entry is illegible) 
indicates that the Veteran suffered a fracture of the head for 
which he received sutures.  

A review of the Veteran's post-service medical records reveals 
that the Veteran has undergone treatment for hypertension.  A 
February 1986 medical treatment record from Madisonville Trover 
Clinic indicates that the Veteran denied having high blood 
pressure; however, a February 2007 treatment record from the St. 
Louis VAMC indicates that the Veteran reported having 
hypertension since 1996.  Additionally, an October 1995 treatment 
record from Madisonville Trover Clinic indicates blood pressure 
readings of 160/116, 140/104, and 144/100 and a diagnosis of 
hypertension; and a March 1998 treatment record from Madisonville 
Trover Clinic indicates blood pressure readings of 180/90, 
180/100, 184/98, and 175/99 and a diagnosis of labile 
hypertension.

When the Veteran was examined by VA in February 2010, It was 
noted that the Veteran had been diagnosed with hypertension in 
1995 and started on medication.  It was reported that he weighed 
over 222 pounds at 70 inches and that his mother had had a 
history of hypertension.  The examiner opined that the Veteran 
had essential hypertension that was less likely as not caused by 
or the result of his military service.  This was because 
hypertension was not diagnosed until 25 years after military 
service, because the Veteran was obese, and because of his family 
history of hypertension.  The examiner also noted the Veteran's 
history of posttraumatic stress, but nevertheless concluded that 
hypertension was not related to military service.

The VA examiner's opinion is not contradicted by any other 
medical opinion evidence.  In fact, the opinion appears to be 
supported by the record, which record does not show hypertension 
until 1995 and which also shows the obesity and family history as 
referred to by the VA examiner.  Although the examiner did not 
specifically refer to the stressful experiences the Veteran 
claimed to have experienced in service, it appears that she 
specifically considered the diagnosis of posttraumatic stress 
when addressing whether hypertension was traceable to military 
service.  Because the VA examiner's opinion finds support in the 
remaining record, and because she reviewed the claims file and 
took a history from the Veteran, the Board finds that this 
opinion is grounded in the specifics of this case.  Absent 
evidence contradicting the conclusion arrived at by the VA 
examiner, the Board finds that the preponderance of the evidence 
is against this claim of service connection.  

As already noted, hypertension was not demonstrated until many 
years after military service.  Consequently, the presumption of 
service incurrence or aggravation of 38 C.F.R. §§ 3.307, 3.309 is 
not helpful to the Veteran.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties to 
notify and assist in correspondence dated in July 2007.  
Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The Veteran 
was also apprised of the general criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured an examination in furtherance of his claim.  
The examination addresses the question of service connection 
presented by this appeal and is therefore adequate.  It was based 
on a review of the record, the Veteran's history, and 
examination.  VA has no duty to inform or assist that was unmet 
as regards this claim of service connection.  


ORDER

Service connection for hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


